Citation Nr: 1209061	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  10-13 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of spinal meningitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to February 1971.  The Veteran also appears to have approximately two months of earlier service as well as some subsequent service with a reserve component.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In December 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service treatment records note the history of the Veteran receiving treatment for spinal meningitis in October 1970, however, his actual medical records surrounding this treatment, including any clinical records from his hospitalization at this time at Fort Leonard Wood Hospital, are not found in the claims file.  Therefore, the Board finds that a remand is required so that an attempt may be made to obtain and associate these records with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Next, the Board notes that the Veteran testified that he served with a reserve component until approximately five years ago.  Moreover, the Board notes that his service treatment records contain examinations dated in June 1981 and July 1982 that appear to be for this service.  However, a review of the record on appeal does not reveal that the RO has ever verified the Veteran's dates of reserve component service, including all dates of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), or specifically requested from his reserve component his medical records.  Therefore, the Board finds that a remand is also required to obtain this information and these records.  Id. 

The Veteran contends that his current head and neck pain as well as his peripheral neuropathy of the arms are residuals of the spinal meningitis he was treated for while on active duty.  The Veteran's February 1971 separation examination noted that he was treated for spinal meningitis in October 1970.  Similarly, reserve service examinations dated in June 1981 and July 1982 also noted the Veteran's medical history included treatment for meningitis in 1970.  Furthermore, the Board finds that the Veteran is competent to report on having head and neck pain as well as bilateral arm numbness since being treated for spinal meningitis in October 1970 while on active duty because these symptom are observable by a lay person.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  

Given the above history, the Veteran was afforded VA examinations in May 2008 and again in August 2010 to obtain medical opinion as to whether he had any current residuals from the spinal meningitis he had while on active duty.

However, the Board does not find the May 2008 examination adequate to adjudicate the claim because the examiner's opinion as to the claimant having a current residual is unclear.  See Madden v. Gober, 125 F.3d. 1477 1481 (Fed. Cir. 1997) (holing that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  The Board has reached this conclusion because the examiner's opinion that the "patient's headaches are at less likely as not a result of his spinal meningitis," is confusing and unclear.

Likewise, the Board does not find the August 2010 examiner's opinion, even when taken together with the November 2010 addendum, adequate to adjudicate the claim because the examiner does not provide any supporting rational for his ultimate conclusion that the Veteran does not have any neurological residuals of his in-service spinal meningitis.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence); Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."); Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).

Accordingly, the Board finds that a remand is required for a clarifying medical examination and opinion as to whether the Veteran has any current disability as a result of the spinal meningitis he was treated for while on active duty in October 1970.  See 38 U.S.C.A. § 5103A(d) (West 2002) (the Veterans Claims Assistance Act of 2000 (VCAA) requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the claims file the Veteran's service treatment records surrounding his October 1970 treatment for spinal meningitis, including any clinical records from his hospitalization at this time at Fort Leonard Wood Hospital.  All actions to obtain the requested records should be documented fully in the claims file.  Because these are Federal records, efforts to obtain them should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain them would be futile.  Moreover, if they cannot be located or no such records exist, a memorandum of unavailability should be prepared outlining all the actions taken to obtain the requested records and a copy of it should be sent to the Veteran. 

2.  The RO/AMC should contact the Veteran's reserve component and obtain a written statement as to his dates of reserve service including all dates of ACDUTRA and INACDUTRA.  The RO/AMC should also make a specific request for copies of any medical records of the Veteran that they may still have in their possession.  All actions to obtain the requested records should be documented fully in the claims file.  Because these are Federal records, efforts to obtain them should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain them would be futile.  Moreover, if they cannot be located or no such records exist, a memorandum of unavailability should be prepared outlining all the actions taken to obtain the requested records and a copy of it should be sent to the Veteran.

3.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with an examination by an appropriate medical doctor to obtain a clarifying medical opinion as to whether he has any current disability as a result of the spinal meningitis he was treated for while on active duty in October 1970 including neck and head pain as well as peripheral neuropathy of the arms.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal, an examination of the claimant, and after conducting all necessary testing, the examiner should provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran has any current disabilities, including headaches and peripheral neuropathy of the arms, that may be a residual of the spinal meningitis he was treated for while on active duty in October 1970?

b.  As to each current disability, is it at least as likely as not (50 percent probability or more) that it was caused by his active duty, including the spinal meningitis he was treated for while on active duty, or has continued since service?

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that service treatment records document the Veteran's treatment for spinal meningitis while on active duty in October 1970 and the claimant is competent and credible to report on the observable symptom of his claimed residuals, such as head and neck pain and bilateral arm numbness, while on active duty and since that time even when his medical records are negative for symptoms of or a diagnosis.

4.  The RO/AMC should thereafter readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of or by the United States Court of Appeals 
for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

